IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA17-35

                                 Filed: 5 June 2018

Jackson County, No. 15 CRS 050090-92

STATE OF NORTH CAROLINA,

             v.

LARIS SUTTON, Defendant.


      Appeal by defendant from judgment entered on or about 9 August 2016 by

Judge Alan Z. Thornburg in Superior Court, Jackson County. Heard in the Court of

Appeals 8 August 2017.


      Attorney General Joshua H. Stein, by Assistant Attorney General Kacy L. Hunt,
      for the State.

      Julie C. Boyer, for defendant-appellant.


      STROUD, Judge.


      Defendant appeals from the trial court’s order denying his motion to suppress

all evidence recovered as a result of a traffic stop and subsequent dog sniff. Although

the law enforcement officer had seen defendant’s truck cross only once about one inch

over the double yellow lines on a curvy road, crossing the center line is a traffic

violation which is sufficient to justify the stop.      After the stop, the officer’s

observations of defendant and additional information that defendant had drugs in

the truck gave the officer reasonable suspicion to request a canine sniff of the car,
                                   STATE V. SUTTON

                                   Opinion of the Court



and the canine officer arrived without unreasonable delay. We affirm the trial court’s

order.

                                      Background

         Defendant was indicted on trafficking in methamphetamine by transportation,

trafficking in methamphetamine by possession, felonious maintaining a vehicle for

keeping and/or selling a controlled substance, possession of methamphetamine,

possession with intent to sell and/or deliver methamphetamine, possession of drug

paraphernalia, and driving left of center on 29 February 2016. On 5 August 2016,

defendant moved to suppress the traffic stop which led to his arrest based on both a

lack of reasonable suspicion to justify the initial stop and on the search of defendant’s

vehicle after the “passage of an amount of time far in excess of any justification for

said stop and seizure.” The trial court held a hearing on the motion to suppress on 8

August 2016 and denied the motion both on the initial stop and to the extension of

time and dog sniff. The trial court later entered a written order in accord with its

rendition of the ruling on the motion to suppress in open court on 8 August 2016.

Defendant reserved his right to appeal the ruling on the motion to suppress and pled

guilty to all of the charges against him on or about 9 August 2016. Defendant timely

filed written notice of appeal from the order denying motion to suppress and the

judgment entered upon his guilty plea.

                                       Analysis



                                          -2-
                                   STATE V. SUTTON

                                   Opinion of the Court



      On appeal, defendant challenges the trial court’s conclusion of law that there

was reasonable suspicion to stop defendant’s vehicle. He also challenges some of the

trial court’s findings of fact and conclusions of law regarding the officer’s questioning

of defendant after the stop and contends the traffic stop was unreasonably extended

beyond the time necessary for the traffic violation.

      I.     Traffic stop

      What a difference a few inches can make in cases dealing with traffic stops.

This Court and many other appellate courts have struggled with making fine

distinctions between weaving within a travel lane and “weaving plus,” such as

weaving repeatedly within a lane, weaving and barely crossing a fog line, weaving in

the wee hours of the morning, weaving near a bar, weaving while driving under the

speed limit, and many other factors. The rules regarding weaving are hazy at best.

      But there is a “bright line” rule in some traffic stop cases. Here, the bright line

is a double yellow line down the center of the road. Where a vehicle actually crosses

over the double yellow lines in the center of a road, even once, and even without

endangering any other drivers, the driver has committed a traffic violation of N.C.

Gen. Stat. § 20-146 (2017). This is a “readily observable” traffic violation and the

officer may stop the driver without violating his constitutional rights. See, e.g., State

v. Johnson, __ N.C. __, __, 803 S.E.2d 137, 141 (2017) (“To be sure, when a defendant




                                          -3-
                                   STATE V. SUTTON

                                   Opinion of the Court



does in fact commit a traffic violation, it is constitutional for the police to pull the

defendant over.” (Citation omitted)).

      Defendant challenges none of the findings of fact regarding the initial traffic

stop, so they are binding on appeal:

                    The standard of review in evaluating the denial of a
             motion to suppress is whether competent evidence
             supports the trial court’s findings of fact and whether the
             findings of fact support the conclusions of law. However,
             when, as here, the trial court’s findings of fact are not
             challenged on appeal, they are deemed to be supported by
             competent evidence and are binding on appeal.
             Conclusions of law are reviewed de novo and are subject to
             full review. Under a de novo review, the court considers
             the matter anew and freely substitutes its own judgment
             for that of the lower tribunal.

State v. Biber, 365 N.C. 162, 167-68, 712 S.E.2d 874, 878 (2011) (citations and

quotation marks omitted).

      The trial court found these facts which are relevant to the traffic stop:

             6. Daniel Wellmon is an officer with the Jackson County
             Sheriff's office. Officer Wellmon received his Basic Law
             Enforcement Training in 2009 and has maintained that
             certification each year through in-service training. In
             addition, Officer Wellmon is certified to operate an
             Intoxilyzer and has maintained that certification as
             required by law.

             7. Officer Wellmon has worked as a Patrol officer with the
             Jackson County Sheriff’s office since 2009 handling, among
             other things, serving papers, traffic stops, regular patrol
             duties and community patrols. During his Tenure as a
             Deputy Sheriff, Officer Wellmon has made in excess of 500
             Chapter 20 related investigations.


                                          -4-
                                  STATE V. SUTTON

                                  Opinion of the Court




             8. On the 13th day of January, 2015 Officer Wellmon was
             working a regular day shift beginning at 6 am through 6
             pm. He was operating a marked Dodge Charger equipped
             with Blue lights, sirens, radio and a computer. His
             assignment for that day was to conduct a community patrol
             of Cabe Road because the Sheriff’s office had received
             multiple complaints about drug activity in that area.

             9. That same morning Officer Wellmon was advised by a
             State Bureau of Investigation Agent, who was involved in
             drug related investigations, to be on the lookout for a black
             vehicle driven by [defendant]. According to the Agent, this
             vehicle was bringing large quantities of methamphetamine
             to a supplier off of Cabe Road.

             10. At approximately 3:09 pm on January 13, 2016, Officer
             Wellmon was traveling on Cabe Road behind a white Ford
             Ranger Pick-up truck. Cabe Road is a dead end, curvy,
             paved road located in Jackson County and is of sufficient
             width for two lanes of travel. The officer observed the Ford
             Ranger travel left of center with the driver’s side tires
             crossing over the double yellow lines approximately one
             inch.

             11. Officer Wellmon activated his blue lights and the
             vehicle pulled into Comfort Road, a one lane gravel
             driveway off of Cabe Road.

      Defendant argues that the trial court erred in concluding that “Officer

Wellmon had reasonable suspicion to stop the Defendant’s vehicle for failing to

operate his vehicle on the right half of the roadway that was of sufficient width for

more than one lane of traffic in violation of N.C.G.S. 20-146(A).” Defendant relies

heavily on State v. Derbyshire, 228 N.C. App. 670, 677, 745 S.E.2d 886, 891 (2013)




                                         -5-
                                    STATE V. SUTTON

                                   Opinion of the Court



and contends that the facts of this case are “substantially similar, and, in fact, even

less suspicious than the facts presented in Derbyshire.”

      But the facts of Derbyshire differ greatly from this case.       Derbyshire was a

“weaving plus” case in which this Court held that the officer did not have a sufficient

basis for a reasonable suspicion to stop the defendant. Id. (“On a number of occasions,

this Court has determined that an officer has the reasonable suspicion necessary to

justify an investigatory stop after observing an individual’s car weaving in the

presence of certain other factors. This has been referred to by legal scholars as the

‘weaving plus’ doctrine.” (Citation omitted)). But the Derbyshire Court emphasized

in a footnote that the defendant’s car did not cross the center line of the road:

             The right side of Defendant’s tires did not cross the line
             separating his lane of traffic from oncoming traffic.
             Rather, the tires crossed the line separating those two
             lanes of traffic headed in the same direction. At no point
             did Defendant cross the center line or the solid white line
             on the outer edge of the road.

Id. at 675, n.1, 745 S.E.2d at 890, n.1. Derbyshire and the other cases cited by

defendant’s brief are weaving or “weaving plus” cases; none address readily

observable traffic violations.

      Here, the uncontested findings of fact show that the officer saw defendant’s

vehicle cross the double yellow lines in the center of the road, in violation of N.C. Gen.

Stat. § 20-146(a). Cases from this Court and the Supreme Court have consistently

held that when an officer observes a traffic violation, the officer has reasonable


                                          -6-
                                   STATE V. SUTTON

                                   Opinion of the Court



suspicion to stop the vehicle. In State v. Jones, the officer saw the defendant’s truck

cross the double yellow lines in the center of the road, “ ‘slightly left of center in a

curve.’ ” State v. Jones, __ N.C. App. __, __ S.E.2d __, 2018 WL 1597450, at *1 (Apr.

3, 2018) (No. COA17-796). This Court rejected the defendant’s argument in Jones

that the officer needed some additional basis for reasonable suspicion for a traffic stop

where he had seen the traffic violation:

             Defendant’s argument . . . ignores the fact that Trooper
             Myers’ direct observations provided reasonable suspicion
             for the vehicle stop.         Under North Carolina law,
             Defendant’s act of crossing the double yellow centerline
             clearly constituted a traffic violation. N.C. Gen. Stat. § 20-
             150(d) (2017) (“The driver of a vehicle shall not drive to the
             left side of the centerline of a highway upon the crest of a
             grade or upon a curve in the highway where such centerline
             has been placed upon such highway by the Department of
             Transportation, and is visible.”).

                    This Court has made clear that an officer’s
             observation of such a traffic violation is sufficient to
             constitute reasonable suspicion for a traffic stop.

Jones, __ N.C. App. at __, __ S.E.2d at __, 2018 WL 1597450, at *4 (citations omitted).

      Officer Wellmon saw defendant’s truck cross the double yellow lines in the

center of the road, which is a traffic violation, so the trial court correctly concluded

that he had reasonable suspicion to stop defendant’s vehicle based upon the

uncontested findings of fact. This argument is without merit.

      II.    Extension of Traffic Stop

             A.     Findings of Fact


                                           -7-
                                    STATE V. SUTTON

                                    Opinion of the Court



      Defendant next argues that the “trial court erred in finding and concluding

that the length and scope of the stop was reasonable under the totality of the

circumstances as it is not supported by competent evidence.” Defendant challenges

four findings of fact as not supported by the evidence. “The applicable standard in

reviewing a trial court’s determination on a motion to suppress is that the trial court’s

findings of fact are conclusive on appeal if supported by competent evidence, even if

the evidence is conflicting.” State v. Barden, 356 N.C. 316, 332, 572 S.E.2d 108, 120-

21 (2002) (citations and quotation marks omitted).

      The trial court first made these uncontested findings of fact regarding the stop

itself and extension of the stop:

             12. Officer Wellmon approached the vehicle and identified
             the defendant to be the driver. Officer Wellmon noticed
             that [defendant] appeared confused. His speech was so fast
             that the officer had a difficult time understanding him.
             The defendant began to stutter and mumble his words.

             13. As the Defendant handed his license and registration
             to the Officer his hands were quivering.

             14. As Officer Wellmon asked the defendant questions, the
             defendant’s eyes veered away from the officer and he would
             not make eye contact.

             15. In Officer Wellmon’s opinion, the nervousness exhibited
             by the Defendant was much more extreme than that of any
             motorists he had previously stopped for a Chapter 20
             violation.

             16. Officer Wellmon observed the Defendant’s eyes to be
             bloodshot and glassy, like a mirror, and the skin


                                           -8-
                     STATE V. SUTTON

                     Opinion of the Court



underneath his eyes were ashy in appearance. The
defendant, in answer to the officer’s inquiry, denied
consuming any impairing substance.

17. Based on Officer Wellmon’s training and experience,
the behaviors and physical appearance of the Defendant
were    consistent   with    someone     having   used
methamphetamine.

18. When asked where he was going, the defendant told the
Officer he was going to “Rabbit’s” house because he had
sold “Rabbit” his car and needed to collect the money.

19. The Officer knew “Rabbit” to be the nickname of Archie
Stanberry. Furthermore, the officer had prior knowledge
that    Archie      Stanberry     was     involved   with
methamphetamine and had previous drug charges
involving methamphetamine. Officer Wellmon also knew
that Archie Stanberry’s house was located at Shadrack
Lane, which is in close proximity to Cabe Road.

20. That the defendant had a small dog in his vehicle that
was barking and growling at the officer. When the Officer
asked if the dog would bite, the defendant, of his own
volition, got out of his vehicle. Officer Wellmon testified
that it is unusual for someone to exit their vehicle without
being requested to do so by the Officer.

21. Because of concerns for officer safety, Officer Wellmon
asked the defendant if he could pat him down for weapons.
The defendant said he did not mind. During the process of
checking for weapons, the defendant talked the entire time,
stuttered and the officer was unable to understand
anything he said.

22. The officer asked the defendant to walk to the back of
his truck and as he did so, the defendant placed his hand
on the vehicle for stability. When he reached the back of
his vehicle, the defendant leaned on the tailgate.



                            -9-
                     STATE V. SUTTON

                     Opinion of the Court



23. Officer Wellmon did not perform field sobriety tests or
seek a breath or blood sample from [defendant].

24. Officer Wellmon then asked the defendant for consent
to search and the defendant denied that request.

25. Officer Wellmon, requested Sgt. Kenneth Woodring,
who had just arrived on the scene, to make contact with a
Canine Unit. Jackson County Sheriff’s Office did not have
a canine at that time. Macon County was closest to the
location, but their canine was unavailable. At 3:17, Officer
Wellmon was told that a canine from Cherokee was on the
way.

26. Officer Wellmon went to his patrol vehicle to check on
the validity of the defendant’s license, registration and for
any outstanding warrants. Before getting into his vehicle
and while his driver’s side door was open, Mallory Gayosso,
approached Officer Wellmon and told him “that was
Archie’s dope in the vehicle”.

27. Officer Wellmon knew that Ms. Gayosso lived near
where the officer and the defendant were parked on
Comfort Road. He also knew that Ms. Gayosso has given
drug information to law enforcement in the past.

28. Approximately 6 minutes later, while Officer Wellmon
was conducting his license and record checks, Ms. Gayosso
approached him once again. She told him she had just
walked down to Cabe Road from Comfort Road to get milk
from her mother. Ms. Gayosso told Officer Wellmon that
she had “just got off the phone Rabbit” Archie Stanberry,
and that “there was dope in the vehicle and it was in a
black tackle box and not to let us find it.” Ms. Gayosso
continued to walk back to her home.

29. During this time, the defendant remained standing at
the back of his vehicle speaking with Sgt. Woodring.




                            - 10 -
                                  STATE V. SUTTON

                                 Opinion of the Court



      Defendant challenges the next four findings as not supported by the evidence.

            30. Officer Wellmon ran an inquiry on the defendant’s
            license from Jackson County Dispatch, ran a driver’s
            history on C.J. Leads, checked for any outstanding
            warrants on N.C. AWARE and NCIC. He determined the
            defendant’s license and registration were valid and there
            were no outstanding warrants for his arrest.         The
            defendant’s license and registration were not returned to
            him. This process takes officer Wellmon 15 minutes.

            31. Within six to seven minutes after making that
            determination, Sgt. Rick Queen from Cherokee Police
            Department’s NRE Division arrived with his canine
            Bogart. Officer Wellmon testified the Sergeant and his
            canine arrived at approximately 3:47 pm.

            32. That based on his training and experience and the
            totality of the circumstances, Officer Wellmon had
            reasonable suspicion to justify extending the stop until a
            canine unit arrived.

            33. That six to seven minutes is a reasonable amount of
            time, following the completion of the officer’s Chapter 20
            investigation, to detain the Defendant based on the
            Officer’s reasonable suspicion to believe criminal activity is
            afoot.

      Defendant does not challenge the events described in these findings but only

the trial court’s findings regarding the exact timing of the events. The trial court

found that defendant was detained only “six to seven” minutes after Officer Wellmon

completed the Chapter 20 investigation. The court also found that “six to seven

minutes” after completion of the Chapter 20 investigation was a reasonable amount

of time to detain defendant while waiting for the canine officer, based upon Officer



                                        - 11 -
                                  STATE V. SUTTON

                                  Opinion of the Court



Wellmon’s reasonable suspicion to believe that defendant was engaging in criminal

activity. Defendant argues that “[i]n the thirty minutes from the arrival of the

Sergeant to the arrival of the canine unit, Officer Wellmon could have issued a

citation” and defendant should have been released. By defendant’s calculations, “[i]t

was a full fifteen minutes after” 3:32 pm, or 3:47 pm, “when Officer Queen even

arrived on the scene with the dog[,]” not “six or seven” minutes. The State notes that

although there was some confusion in the testimony regarding exact timing of the

events, ultimately Officer Wellmon clarified his testimony about how long he took to

check the information on the computer and when he completed the Chapter 20

investigation. Officer Wellmon testified:

             Q. Did you have an occasion at that juncture [after
             receiving information about defendant’s license,
             registration, or outstanding warrants] to estimate how
             long it was before the K-9 arrived?

             A. Yes.

             Q. About how long was it before the K-9 arrived?

             A. I would say 15.

             Q. After you had completed running all the
             information, correct?

             A. Yeah. Once I completed the information, it was
             probably six -- six, seven minutes.

             Q. Okay. I guess I’m somewhat confused. I asked a second
             ago: How long after you finished running all the
             information was it before the K-9 arrived?


                                         - 12 -
                                    STATE V. SUTTON

                                    Opinion of the Court




              A. Oh, excuse me. Six to seven minutes.

              Q. You had said 15 minutes.

              A. I'm sorry. I got confused.

       If there was any conflict in the testimony about the timing of events, the trial

court resolved that conflict in the findings of fact. “It is well established that the trial

court resolves conflicts in the evidence and weighs the credibility of evidence and

witnesses.” Jones, __ N.C. App. at __, __ S.E.2d at __, 2018 WL 1597450, at *2

(citation and quotation marks omitted).        The evidence supports the trial court’s

findings as to the timing of the traffic stop and extension.

              B. Conclusions of law

       Defendant argues next that even if the extension of time was only six or seven

minutes, the trial court erred in concluding that “Officer Wellmon had reasonable

suspicion to further question the defendant in that under the totality of the

circumstances there existed reasonable articulable suspicion to indicate that criminal

activity was afoot” and that “Officer Wellmon had reasonable suspicion to detain the

defendant until the arrival of the canine officer and the delay was not unreasonable

under the totality of the circumstances in this case.” Defendant contends that the

extension of the stop during and after the Chapter 20 investigation was

“unreasonable under the Fourth and Fourteenth Amendments to the United States

Constitution and case law interpreting same.”              Defendant’s argument is based


                                           - 13 -
                                    STATE V. SUTTON

                                   Opinion of the Court



primarily on Rodriguez v. United States, __ U.S. __, 191 L. Ed. 2d 492, 135 S. Ct. 1609

(2015).

      In Rodriguez, the United States Supreme Court addressed “the question [of]

whether the Fourth Amendment tolerates a dog sniff conducted after completion of a

traffic stop.” Id. at __, 191 L. Ed. 2d at 496, 135 S. Ct. at 1612. The Court held that

if a “police stop exceed[s] the time needed to handle the matter for which the stop was

made,” the stop “violates the Constitution’s shield against unreasonable seizures. A

seizure justified only by a police-observed traffic violation, therefore, becomes

unlawful if it is prolonged beyond the time reasonably required to complete the

mission of issuing a ticket for the violation.” Id. at __, 191 L. Ed. 2d at 496, 35 S. Ct.

at 1612 (citation, quotation marks, and brackets omitted).

      Defendant contends that the “factual scenario in Rodriguez is very similar” to

his case. In Rodriguez, a police officer saw a vehicle “veer slowly onto the shoulder”

of a highway “for one or two seconds and then jerk back onto the road.” Id. at __, 191

L. Ed. 2d at 496, 35 S. Ct. at 1612. Because state law prohibited driving on the

shoulder of a highway, the officer stopped Rodriguez for this traffic violation at about

12:06 a.m. Id. at __, 191 L. Ed. 2d at 496, 35 S. Ct. at 1612. The officer was a canine

officer and his dog was with him in his patrol car. Id. at __, 191 L. Ed. 2d at 496, 35
S. Ct. at 1612.    The officer approached Rodriguez’s vehicle and got his license,

registration and proof of insurance. Id. at __, 191 L. Ed. 2d at 496, 35 S. Ct. at 1613.



                                          - 14 -
                                    STATE V. SUTTON

                                    Opinion of the Court



He then ran a record check and returned to the vehicle to get the passenger’s license

and question him about where they were coming from and where they were going.

Id. at __, 191 L. Ed. 2d at 497, 35 S. Ct. at 1613. The officer returned to his patrol

car to run a record check on the passenger and called for a second officer. Id. at __,

191 L. Ed. 2d at 497, 35 S. Ct. at 1613. He returned to Rodriguez’s vehicle a third

time to issue a written warning ticket at about 12:27 or 12:28 am. Id. at __, 191 L.

Ed. 2d at 497, 35 S. Ct. at 1613. At that point, the officer acknowledged that he had

taken care of “ ‘all the reason[s] for the stop[.]’ ” Id. at __, 191 L. Ed. 2d at 497, 35 S.

Ct. at 1613. But then he asked for permission to walk his dog around defendant’s

car, and Rodriguez said no. Id. at __, 191 L. Ed. 2d at 497, 35 S. Ct. at 1613. He had

Rodriguez get out of the car and wait for the second officer to arrive. Id. at __, 191 L.

Ed. 2d at 497, 35 S. Ct. at 1613. At 12:33 a.m., the second officer arrived and the first

officer had his canine sniff the car; the canine alerted, leading to the discovery of a

“large bag of methamphetamine.” Id. at __, 191 L. Ed. 2d at 497, 35 S. Ct. at 1613.

The entire stop took about twenty-seven minutes prior to the dog sniff, and the stop

was extended by about seven to eight minutes after completion of the investigation

of the traffic violation for the dog sniff. Id. at __, 191 L. Ed. 2d at 498, 35 S. Ct. at

1614.

        Defendant argues that here, the entire stop was about forty-one minutes, and

it was extended six to seven minutes for the dog sniff, so under Rodriguez, it was



                                           - 15 -
                                   STATE V. SUTTON

                                   Opinion of the Court



unreasonable because its duration was too long. Defendant argues that “based upon

the totality of the circumstances, performing these functions by checking a driver’s

information and issuing a traffic citation for driving left of center should reasonably

have been completed in less than forty-one minutes.” Defendant does not explain

how he contends that Officer Wellmon could have completed the Chapter 20 portion

of the stop more quickly or why the length of the Chapter 20 portion of the stop was

unreasonable under the totality of the circumstances. But even if the stop could have

been completed more quickly, defendant ignores a crucial part of the Rodriguez

analysis. The Court held that the officer may not conduct the traffic stop “in a way

that prolongs the stop, absent the reasonable suspicion ordinarily demanded to justify

detaining an individual.” Id. at __, 191 L. Ed. 2d at 499, 35 S. Ct. at 1615.

      In Rodriguez, based upon the findings made by the district court, there were

no other circumstances which could have given the officer a basis for reasonable

suspicion of any crime other than the initial traffic stop; Rodriguez had merely driven

on the shoulder of the road for one or two seconds, which was a traffic violation, but

there were no other facts which might arouse suspicion of wrongdoing. Id. at __, 191

L. Ed. 2d at 496, 35 S. Ct. at 1612. The district court found that “ ‘Officer Struble had

[no]thing other than a rather large hunch’ ” and determined that “no reasonable

suspicion supported the detention once Struble issued the written warning.” Id. at

__, 191 L. Ed. 2d at 497, 35 S. Ct. at 1613. But the Supreme Court specifically noted



                                          - 16 -
                                       STATE V. SUTTON

                                       Opinion of the Court



that if a law enforcement officer has a basis for reasonable suspicion which develops

during the stop, the stop can be extended accordingly. Id. at __, 191 L. Ed. 2d at 499,
35 S. Ct. at 1615.

       As in Rodriguez, the dog sniff here extended the stop. But the Supreme Court

noted that the next inquiry was “whether reasonable suspicion of criminal activity

justified   detaining     Rodriguez     beyond     completion     of   the   traffic   infraction

investigation,” and since the Eighth Circuit Court of Appeals had not reviewed the

district court’s conclusion on this issue, the Supreme Court remanded the case for

review of this issue. Id. at __, 191 L. Ed. 2d at 501, 35 S. Ct. at 1616-17.

       Unlike in Rodriguez, here the trial court addressed the basis for reasonable

suspicion to extend the stop. Defendant’s argument ignores the many uncontested

findings of fact which support the trial court’s conclusion that Officer Wellmon had

reasonable suspicion to extend the stop for the dog sniff.               Officer Wellmon was

patrolling Cabe Road based upon complaints about drug activity and he had been

advised by the State Bureau of Investigation to be on the lookout for defendant based

upon reports he was “bringing large quantities of methamphetamine to a supplier off

of Cabe Road.” After he stopped the truck, Officer Wellmon identified defendant as

the person he was on the lookout for and noticed defendant was confused, spoke so

quickly he was hard to understand, and began to “stutter and mumble his words.”1


       1The SBI had told Officer Wellmon to be on the lookout for defendant in a black vehicle, but
defendant was the registered owner of the white truck he was driving when he was stopped.

                                              - 17 -
                                  STATE V. SUTTON

                                  Opinion of the Court



Defendant did not make eye contact when talking to Officer Wellmon and his

nervousness was “much more extreme” than that of most drivers stopped by the

officer. His eyes were bloodshot and glassy and the skin underneath his eyes was

ashy. Based upon his training and experience, Officer Wellmon believed defendant’s

“behaviors and physical appearance” were consistent with methamphetamine use.

Defendant told Officer Wellmon he was going to “Rabbit’s” house, and Officer

Wellmon knew that “Rabbit” was involved with methamphetamine and that he lived

nearby. When defendant got out of the car -- without having been asked -- he put his

hand on the car for stability. And although these facts alone would have given Officer

Wellmon reasonable suspicion, at this point a woman Officer Wellmon knew had

given “drug information to law enforcement in the past” approached and told him she

had talked to Rabbit and defendant had “dope in the vehicle and it was in a black

tackle box” and not to let the police find it. These facts were more than sufficient to

give Officer Wellmon a reasonable suspicion that defendant may have drugs in his

vehicle and to justify a dog sniff, and the trial court’s conclusions of law were

supported by the findings of fact. This argument is also without merit.

                                     Conclusion

      We affirm the trial court’s order denying defendant’s motion to suppress.

      AFFIRMED.

      Judges BRYANT and CALABRIA concur.



                                         - 18 -
STATE V. SUTTON

Opinion of the Court




       - 19 -